Citation Nr: 1513252	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than October 18, 2006, (with payments from November 1, 2006), for the grant of death pension benefits.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this claim was subsequently transferred to St. Paul, Minnesota.  

In August 2013, the appellant presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The appellant initially filed his claim for VA non-service connected death pension benefits in March 2004, more than one year after the Veteran's death in February 2003.  

2.  This claim was denied in a February 2005 determination.  

3.  The appellant filed a claim to reopen entitlement to VA non-service connected death pension benefits on October 18, 2006.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 18, 2006, for the award of VA non-service connected death pension benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.20, 3.31, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's underlying claim had been to establish entitlement to death pension and/or dependency and indemnity compensation benefits.  VA's notice requirements under 38 U.S.C.A. § 5103 were for those issues, and that claim was granted.  Accordingly, the purpose of those notice requirements was fulfilled, and no further discussion of them is needed.  After initiating his appeal regarding the effective date for the award of benefits, the appellant was provided a statement of the case, and after perfecting his appeal he was afforded an opportunity to present testimony at a hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ identified the issue on appeal, and the VLJ and the appellant discussed the evidence that was lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The appellant has neither asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that it may proceed to adjudicate the claim based on the current record.

Death pension benefits are generally available for surviving spouses of wartime veterans whose death was not service connected.  38 U.S.C.A. § 1541(a). 

Claims for VA non-service-connected death pension benefits received after December 10, 2004, are awarded effective from the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3)(i) (2014).

The effective date of an award of benefits based on a claim to reopen is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (r) (2014).  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2014).  Generally, payments of benefits may not be made to any individual before the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111.  

During the Veteran's lifetime, she was not in receipt of service connection for any disabilities.  The Veteran died on February [redacted], 2003 due to or as a consequence of amyotrophic lateral sclerosis (ALS).  The appellant notified VA of the Veteran's death in February 2003.  In March 2004, the appellant filed a claim for non-service connected pension benefits; however, he was notified that his claim was denied in correspondence dated in February 2005 because he did not submit evidence showing he lived with the Veteran continuously from the date of their marriage until the Veteran's death.  No appeal was taken from the determination, and the appellant did not submit any evidence within one year of the determination.  As such, the February 2005 RO denial is final.  38 U.S.C.A. § 7105 (West 2014).

On October 18, 2006, the appellant filed a new claim for entitlement to service connection for the cause of the Veteran's death or for death pension benefits.  After extended development, in July 2012, the Veteran was awarded death pension benefits, effective from October 18, 2006, with payments effective from November 1, 2006, and dependency and indemnity compensation for service connection cause of death, effective from September 2008, the date from which ALS became a disability entitled to presumptive service connection.  

The appellant seeks an earlier effective date for the award of death pension benefits, arguing it should be effective from the date of the Veteran's death in February 2003.  

As noted above, the appellant was provided notice of the February 2005 RO denial of his March 2004 claim for death pension benefits.  No appeal was taken from the determination, and there was no evidence submitted within one year of the determination.  As such, the February 2005 RO denial is final.  38 U.S.C.A. § 7105 (West 2014).  There has been no allegation of clear and unmistakable error in that determination.

As the February 2005 RO denial of the appellant's March 2004 claim for death pension benefits is final, no award of death pension benefits may be made based on the March 2004 claim.  Thereafter, the benefit sought was granted, effective October 18, 2006, the date of the appellant's claim to reopen, with payments commencing the first day of the following month.  This is the proper effective date of his award for death pension benefits under applicable law and regulations.  As there is no indication of a claim to reopen filed prior to October 18, 2006, there is no entitlement to an earlier effective date.  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date prior to October 18, 2006 for the grant of death pension benefits is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


